IN THE UNITED STATES DISTRICT COURT

 

DISTRICT OF MONTANA
BILLINGS DIVISION
UNITED STATES OF AMERICA,
CR 19-46-BLG-SWS
Plaintiff,
Vv.
ORDER GRANTING IN PART
BRANDON BEST GORDON, DEFENDANT’S MOTION FOR
aka Brandon Brooks Gordon, RETURN OF PROPERTY NOT
SUBJECT TO FORFEITURE
Defendant.

 

 

This matter comes before the Court on the Defendant’s Motion for Return of
Property Not Subject to Forfeiture (Doc. 100) and the Government’s response (Doc. 106).
Mr. Gordon seeks the return of certain personal property seized by law enforcement,
including “his identification and his wallet that contained $5,000.00.” (Doc. 100 p. 1.)
The Government responds that the U.S. currency, totaling $5,027, should not be returned
“because it was administratively forfeit in September 2019.” (Doc. 106 p.1.) The
Government asserts a notice of seizure and intent to forfeit the currency was duly published
“and was sent to each party who appeared to have an interest in the property,” but no claim
was filed. (/d. p.2.) It makes no mention of Mr. Gordon’s identification or wallet.

“[I]ndividuals whose property interests are at stake are entitled to ‘notice and an
opportunity to be heard.’” Dusenbery v. United States, 534 U.S. 161, 167 (2002) (quoting
United States v. James Daniel Good Real Property, 510 U.S. 43, 48 (1993)). The

Government must provide notice of the pending forfeiture that is “reasonably calculated,

Page | of 2
under all the circumstances, to apprise interested parties of the pendency of the action and
afford them an opportunity to present their objections.” Jd. at 168 (quoting Mullane v.
Central Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950)). Here, the Government
generally alleges that notice of the pending forfeiture “was sent to each party who appeared
to have an interest in the property,” but offered nothing to show that Mr. Gordon was
provided sufficient notice that was reasonably calculated to apprise him of the matter.
The “Declaration of Administrative Forfeiture” from the Bureau of Alcohol, Tobacco,
Firearms and Explosives, dated September 24, 2019 and attached to the Government’s
response, does not demonstrate that Mr. Gordon was provided the notice required by law.
He may have received such notice, but the Government has not demonstrated such to the
Court’s satisfaction. A general allegation that notice was sent to parties “who appeared to
have an interest” does not suffice.

IT IS THEREFORE ORDERED that Defendant Brandon Gordon’s Motion for
Return of Property Not Subject to Forfeiture (Doc. 100) is GRANTED IN PART. Mr.
Gordon’s identification, wallet, and any other seized property that is not subject to
forfeiture must be returned to him in a timely manner.

IT IS FURTHER ORDERED that each party has through April 15, 2020, to file
supplemental briefing concerning the return of the $5,027 in U.S. currency. The Court

will then issue a supplemental order on the matter.

DATED: March 25”, 2020. ntacstast le
GLK
“§ ; /

Skavdahl
United States District Court Judge

Page 2 of 2
